FIRST DIVISION
                               BARNES, P. J.,
                           MERCIER and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                    August 13, 2019




In the Court of Appeals of Georgia
 A19A1159. BAILEY v. GEORGIA WORLD CONGRESS
     CENTER et al.

      BROWN, Judge.

      Andrea Bailey appeals from the dismissal of her negligence action against the

Georgia World Congress Center Authority (“GWCCA”). Because we conclude that

Bailey did not satisfy the requirements of the Georgia Tort Claims Act (“GTCA”), we

affirm.

      Bailey’s complaint alleges that on October 11, 2015, she suffered injuries while

attending a National Football League game at the Georgia Dome when the escalator

on which she was riding malfunctioned. In particular, Bailey alleges that GWCCA’s

failure to maintain or inspect the escalator caused her injuries. Bailey filed a renewal

action against the GWCCA, as operator of the Georgia Dome, on May 11, 2018.
Several days later, in an effort to comply with the ante-litem notice provisions of

OCGA §§ 50-21-26 and 50-21-35, Bailey amended her complaint, attaching notices

of her claim directed to the Attorney General and the “Director of Risk Management

Administrative Service” of the “Department of Administrative Services.” The

GWCCA timely answered and moved to dismiss the complaint, arguing that Bailey

failed to comply with the strict ante-litem notice provisions of the GTCA.

Specifically, GWCCA pointed out that Bailey failed to attach a notice of claim

directed to the GWCCA. Subsequently, Bailey filed a second amendment to her

complaint, attaching a copy of her notice of claim directed to the GWCCA.

      After considering Bailey’s second amendment to her complaint, the trial court

denied in part the GWCCA’s motion to dismiss, finding that Bailey had cured any

deficiencies regarding the filing of the notices. GWCCA then filed a supplemental

brief in support of its motion to dismiss, arguing that while Bailey cured the notice

filing requirement, her actual ante-litem notice failed to comply with the strict

requirements of OCGA § 50-21-26 because it did not sufficiently describe the nature

of the losses raised in her complaint. Following a hearing, the trial court granted the

motion to dismiss, agreeing that Bailey’s ante-litem notice failed to comply with the



                                          2
requirements of OCGA § 50-21-26. We review this ruling under the de novo standard

of review. DeFloria v. Walker, 317 Ga. App. 578, 579 (732 SE2d 121) (2012).

      Bailey makes two arguments on appeal. First, she contends that sovereign

immunity does not bar her action because none of the statutory exceptions of OCGA

§ 50-21-24 apply to her case. In this regard, Bailey argues that under OCGA § 50-21-

24 (8),1 she is authorized to sue the State because it owned and operated the Georgia

Dome at the time of her injury. Second, Bailey argues that the trial court erred in not

finding that her ante-litem notice meets the requirements of the GTCA because it

states the nature of losses, including medical expenses, lost wages, intentional

infliction of emotional distress, and loss of consortium, and also states a specific




      1
          OCGA § 50-21-24 provides that,

      [t]he state shall have no liability for losses resulting from: . . . Inspection
      powers or functions, including failure to make an inspection or making
      an inadequate or negligent inspection of any property other than
      property owned by the state to determine whether the property complies
      with or violates any law, regulation, code, or ordinance or contains a
      hazard to health or safety[.]


(Emphasis supplied.) OCGA § 50-21-24 (8).

                                            3
damages amount. Because we agree with the trial court’s conclusion, however, we

need not reach Bailey’s first argument.

      The GTCA “prohibits any person . . . from bringing a tort action against the

[S]tate without first giving notice to the [S]tate of the claim. The statute provides that

no court shall have jurisdiction until a written notice of claim has been timely

presented to the [S]tate as provided in [OCGA § 50-21-26] (a).” Williams v. Georgia

Dept. of Human Resources, 272 Ga. 624 (532 SE2d 401) (2000). Indeed, “[t]he

explicit ante[-]litem notice provision is ignored only at peril to a plaintiff’s cause of

action and serves as a condition precedent for bringing suit under the Act.” (Citation

and punctuation omitted.) Gambell v. Georgia Ports Auth., 276 Ga. App. 115, 116 (1)

(622 SE2d 464) (2005). OCGA § 50-21-26 (a) (5) provides that a notice of claim

shall state the following:

      (A) The name of the state government entity, the acts or omissions of
      which are asserted as the basis of the claim; (B) The time of the
      transaction or occurrence out of which the loss arose; (C) The place of
      the transaction or occurrence; (D) The nature of the loss suffered; (E)
      The amount of the loss claimed; and (F) The acts or omissions which
      caused the loss.




                                            4
Strict compliance with these provisions is required; substantial compliance is not

sufficient. See Williams, 272 Ga. at 624.

      As we have previously explained, substantial compliance is not strict
      compliance. Strict compliance is exactly what it sounds like: strict. That
      said, we have repeatedly emphasized that the rule of strict compliance
      does not demand a hyper-technical construction that would not
      measurably advance the purpose of the GTCA’s notice provisions as
      reflected by the plain meaning of the relevant statutory text.
      Nevertheless, if the ante-litem notice requirements are not met, then the
      State does not waive sovereign immunity, and the trial court lacks
      subject-matter jurisdiction over the case.


(Citations and punctuation omitted.) Williams v. Wilcox State Prison, 341 Ga. App.

290, 292 (1) (799 SE2d 811) (2017). See also Bd. of Regents of the Univ. System of

Georgia v. Myers, 295 Ga. 843, 845-846 (764 SE2d 543) (2014).

      Bailey’s ante-litem notice provides as follows:

      [Attorney] has been retained to represent . . . Bailey relating to her
      negligence and premise[s] liability claims arising from the Georgia
      Dome’s employees, agents and employees’ failure to warn of dangers
      relating to the premises and to maintain premises in a safe condition and
      failed to warn or/and maintain and prevent its escalator from
      malfunction on October 11, 2015. The event took place at 1 Georgia
      Dome Dr[.], Atlanta, GA 30313. As a result, Ms. Bailey has suffered
      personal injuries, present and pas[t] medical damages, present and future

                                            5
      los[t] wages, [i]ntentional [i]nfliction of [e]motion[al] [d]istress, los[s]
      of consortium[,] and other damages in excess of $6 million dollars.


The GWCCA contends that Bailey has failed to comply with OCGA § 50-21-26 (a)

(5) (D) because her notice does not detail the type of injury or injuries she allegedly

suffered. We agree. While Bailey’s ante-litem notice specifies an amount of damages

and indicates that she suffered various general types of damage and injury, it does not

describe the nature of those injuries or provide any details regarding the type of injury

or injuries she allegedly sustained. See Camp v. Coweta County, 271 Ga. App. 349,

354 (3) (609 SE2d 695) (2005) (ante-litem notice insufficient where plaintiff failed

to name GDOC in notice or provide proof that GDOC was mailed notice; notice also

failed to specify place or time of incident or the nature of the plaintiff’s injuries),

rev’d on other grounds, Camp v. Coweta County, 280 Ga. 199 (625 SE2d 759)

(2006). See, e.g., Williams, 341 Ga. App. at 294 (1) (ante-litem notice insufficient to

specify nature of loss where plaintiff stated generally that she “sustained serious

injuries”); Colvin v. City of Thomasville, 269 Ga. App. 173, 174 (603 SE2d 536)

(2004) (summary judgment in favor of municipality under OCGA § 36-33-5 proper

where ante-litem notice failed to state when or where incident took place, extent of

the alleged injuries, or what alleged negligence on the part of the municipality caused

                                           6
the incident). Similar to Williams, Bailey’s ante-litem notice stated that she expected

her damages to exceed $6,000,000, but provided no information about the specific

injuries causing this alleged amount of damage.

      Because Bailey failed to strictly comply with the notice requirements of OCGA

§ 50-21-26 (a) (5), the trial court correctly found that it lacked subject-matter

jurisdiction over her complaint. See Williams, 341 Ga. App. at 294 (1). We, therefore,

affirm the dismissal of Bailey’s complaint on this procedural ground and need not

address her substantive argument. See Gambell, 276 Ga. App. at 116 (1) (affirming

dismissal of plaintiff’s complaint for failure to comply with OCGA § 50-21-26, and

declining to reach plaintiff’s substantive argument that the doctrine of sovereign

immunity does not bar his claim).

      Judgment affirmed. Barnes, P. J., and Mercier, J., concur.




                                          7